Title: To James Madison from John Mitchell, 25 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir,
						Havre 25 June 1803
					
					Since closing my Letter of this date the Ship George, J. Greenough Master from Savanna. has 

enterd and reports his haveing been boarded in the Channel by a nomber of British frigats and treated perfectly 

Polite by all the Captains.  Captn. Petrie of the Brig Peggy of & from Norfolk enterd at same time who Complains 

Much of the treatment He received from Captain Coots, Commanding his Britanic Majestys frigate the Ranger, 

who took three men from Him all of whom appear on the role of Equipage.  Two the Capn. declares to be Native 

Americans the other is by birth a foreigner.  As His Ship was sent into the Downs He wrote to London & 

Informed our Consul there of the Circomstance—His Letters & packets for this place were broke open, but none 

taken away.
					By this Vessell I have received your Circular Letter of the 9 April, and a Valume of Acts passed in 

the first session of 7. Congress, a packet addressed for Mr. Skipwith Paris, & one for Mr. Appleton at Calais 

which shall be Carefully forwarded.
					You will receive here with a paper Containing an Act of this Government of the 1. Messidor forbiding 

the entry of any Article the growth or Produce of England or its Colonies, and requireing Certificate of Origin 

signed by the french Agent where the Vessell sails from.  In Case of wanting this Certificate, the Cargo can not 

be landed but on Condition of the Amount of the Cargo being exported in french Produce.  As many Vessells are 

on the way to france that will not have such Certificate, I fear our Merchants will suffer much from this Law.  I 

am with perfect respect Sir, Your Obed. Servt.,
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
